DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending.  Claims 17-21 remain withdrawn.  Claims 1-16 are under examination on the merits.
  
Response to Arguments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument has been fully considered, but is not persuasive.   Applicants do not dispute these particular interpretations of these references.  However, Applicants argues that the Examiner has not produced a reference teaching or suggesting recited limitation of “peptide”.  Specifically, Applicant argues that after acknowledging that Essandoh (i.e. the primary reference) does not disclose compositions comprising peptides, the Examiner cites Euliss for the disclosure of block copolypeptides [poly(EG2-lys)100-b-poly(asp)30] comprising 130 amino acids; and the Examiner simply renames the block copolypeptides of Euliss as “peptides” and asserts that the motivation to combine these block copolypeptides of Euliss and the proteins of Essandoh is that block copolypeptides can self-assemble into micelles (Office Action, pg. 5). The Examiner provides no explanation for why the copolypeptides (e.g., synthetic proteins) of Euliss and proteins of Vacogne disclose “peptides” as recited in the instant claims.
Applicant’s argument is not persuasive.  The motivation for incorporating one type of peptide into protein is to further stabilizing the composition is to prepare a stable composition capable of adsorbing contaminant(s) because the block copolypeptides (i.e. peptides) can self-assemble into micelles that are capable of trapping drugs (i.e. one type of contaminants). It is well-known to one ordinary skilled in the art that forming self-assemble micelles with bonded peptide can stabilize the composition in medium to more effectively adsorbing a substance including contaminant, see “Polymer micelles/Target drug delivery” Wikipedia.  “Combining the magnetic maghemite (y-Fe2O3) nanoparticles and block copolypeptide poly(EG2-lys)100-b-poly(asp)30 results in the formation of magnetic nanoparticle clusters” (see p. 4 of O.A.).    
In response to Applicant’s argument over the definition of peptides and proteins, and the Examiner has pointed to nothing in the three individual references, or in their combination that teaches the use of a protein and a peptide as recited in the claims, it should be pointed out that Applicant’s specification paragraph[0030] describes the term “peptide” or “polypeptide” refers to a relatively short chain (e.g., 2 or more) of alpha-amino acids linked through peptide bonds which can be produced synthetically or naturally-occurring.  Applicant interprets “peptide” the same meaning as “polypeptide”, which includes copolypeptide.  The specification paragraph [0031] describes the term “protein” refers to any polypeptide encoded naturally or recombinantly in the genetic material of an organism. It can be concluded that a protein is a large size polypeptide.  Therefore, poly(EG2-lys)100-b-poly(asp)30 of Euliss reference may also be interpreted as a peptide/polypeptide or a combination of peptide-protein, wherein “poly(asp)30” is large enough to be interpreted as a protein, while “poly(EG2-lys)100” is interpreted as a copolypeptide.    Euliss reference is combinable with Essandoh reference for teaching stabilizing adsorbents for removal of contaminants.   In terms of Vacogne reference, it teaches a method of preparing any types of polypeptide by through controlled ring- opening polymerization of a-amino acid N-carboxyanhydrides.  Accordingly, the combination of Essandoh, Euliss, and Vacogne references enable and render obvious of any type of the claimed composition including the specific one disclosed in Applicant’s claims 3-4, wherein the at least one type of peptide attaches to said protein from a reaction with an amino acid N-carboxyanhydride. Therefore, the rejection is maintained.    

Conclusions
Claims 1-16 are rejected.
Claims 17-21 remain withdrawn.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731